Rejoinder
Claims 1-3, 5, 10-12 and 23 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 21, 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Attorney Victor Han on January 22, 2021. 
The application has been amended as follows: 
The claims: 
1.	(Currently Amended) An article comprising:
a porous elastomeric material comprising a first major surface; and
an elastomeric material integrated into the first major surface of the porous elastomeric material, wherein the porous elastomeric material comprises an average pore size of 400 µm to 700 µm, the elastomeric material coating the first major surface, a first portion of the elastomeric material being disposed within a plurality of pores defined by the first major surface of the porous elastomeric material and extending into the plurality of pores to a depth of at least 300 wherein the first portion of the elastomeric material comprises an average pore size of 300 µm to 700 µm, wherein the first portion of the elastomeric material disposed within the plurality of pores blocks communication through the porous elastomeric material in a direction parallel to the first major surface, wherein the first portion of the elastomeric material provides fluid communication through the porous elastomeric material via holes formed in the elastomeric material and extending into the thickness of the porous elastomeric material through the voids of the pores of the porous elastomeric material, a second portion of the elastomeric material being disposed within a plurality of pores defined by the first major surface of the porous elastomeric material and extending into the plurality of pores to an average depth of less than 300 µm, wherein the second portion of the elastomeric material blocks the plurality of pores and block communication into the porous elastomeric material in a direction normal to the first major surface. 

2.	(Original) The article of claim 1 wherein the first portion of the elastomeric material disposed within the plurality of pores extends to a depth of between 300 µm and 1000 µm.

3.	(Previously Presented) The article of claim 1 wherein the first portion of the elastomeric material comprises a wall thickness that decreases as the depth into the porous elastomeric material increases.

4.	(Cancelled) 

5.	(Previously Presented) The article of claim 1 wherein communication through the porous elastomeric material in a direction parallel to the first major surface is blocked between a depth of 50 µm and 1000 µm into the porous elastomeric material.  

6-9.	(Cancelled) 
 
10.	(Previously Presented) The article of claim 1 wherein the porous elastomeric material comprises an open cell foam.

11.	(Previously Presented) The article of claim 1 wherein the porous elastomeric material comprises polyurethane.



13.	(Currently Amended) A method of making an article comprising:
providing a porous elastomeric material comprising a first major surface;
providing an elastomeric material;
contacting the elastomeric material with the first major surface of the porous elastomeric material; and
applying force to the elastomeric material thereby coating the first major surface and drawing a first portion of the elastomeric material into a plurality of pores defined by the first major surface of the porous elastomeric material and extending into the plurality of pores to a depth of at least 300 µm and forming a second portion of the elastomeric material being disposed within a plurality of pores defined by the first major surface of the porous elastomeric material and extending into the plurality of pores to an average depth of less than 300 µm, 
wherein the elastomeric material is integrated into the first major surface of the porous elastomeric material,  wherein the porous elastomeric material comprises an average pore size of 400 µm to 700 µm,
wherein the first portion of the elastomeric material provides fluid communication through the porous elastomeric material via holes formed in the elastomeric material and extending into the thickness of the porous elastomeric material through the voids of the pores of the porous elastomeric material, wherein the first portion of the elastomeric material disposed within the plurality of pores blocks communication through the porous elastomeric material in a direction parallel to the first major surface, wherein the first portion of the elastomeric material comprises an average pore size of 300 µm to 700 µm, wherein the second portion of the elastomeric material blocks the plurality of pores and block communication into the porous elastomeric material in a direction normal to the first major surface.

14.	(Original) The method of claim 13 wherein the force is positive pressure and the elastomeric material is located between the porous elastomeric material and a source of the positive pressure.

15.	(Original) The method of claim 13 wherein the force is provided by a flow of air, nitrogen, argon, or a combination thereof. 

16.	(Original) The method of claim 13 wherein the force is vacuum and the porous elastomeric material is located between the elastomeric material and a source of the vacuum.  

17.	(Original) The method of claim 13 wherein the force is gravity.

18.	(Original) The method of claim13 wherein the providing the elastomeric material comprises providing a film having a thickness between 5 µm and 20 µm.  

19.	(Original) The method of claim 13 wherein the providing the elastomeric material comprises providing a melted film, and the contacting the elastomeric material comprises casting the melted film on the first major surface of the porous elastomeric material. 



21-22.	(Cancelled)

23. 	(Previously Presented) The article of claim 1 wherein the porous elastomeric material and the elastomeric material integrated into the first major surface of the porous elastomeric material comprises latex.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Of the references of record, the most pertinent are:
US 2012/0276339 to Pearce et al. (hereinafter “Pearce”), 
US 2010/0256777 to Datta et al. (hereinafter “Datta”). 
Pearce discloses a cushioning element comprising a porous elastomeric foam having a series of interconnected cell walls and an elastomeric material formed over at least a portion of the interconnected cell walls.  The cushioning element allows gas or fluid passing through the elastomeric material (abstract and paragraph 48).  Hence, Pearce teaches away from an elastomeric material comprising a second portion that blocks the plurality of pores of the porous foam and blocks communication into the porous elastomeric material in a direction normal to the first major surface. 

Datta thus fails to teach the article comprising a first portion of the coating film being disposed within a plurality of pores defined by the first major surface of the porous elastomeric foam and extending into the plurality of pores to a depth of at least 300 µm, wherein the first portion of the coating film comprises an average pore size of 300 µm to 700 µm, wherein the first portion of the coating film disposed within the plurality of pores blocks communication through the porous elastomeric foam in a direction parallel to the first major surface, and wherein the first portion of the coating film provides fluid communication through the porous elastomeric foam via holes formed in the coating film and extending into the thickness of the porous elastomeric foam through the voids of the pores of the porous elastomeric foam.  
Note that, the prior art of record, individually or in combination, does not teach or fairly suggest an article with a recited structure set forth in the claim. Accordingly, the instant claims are deemed allowable. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/Hai Vo/
Primary Examiner
Art Unit 1788